Citation Nr: 1227138	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-36 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for Buerger's disease, to include left below the knee amputation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to July 1980 and from February 2003 to August 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In April 2012, the Veteran and his spouse testified via videoconference before the undersigned.  A transcript of that hearing is associated with the claims file.  


FINDING OF FACT

1.  The RO denied service connection for peripheral vascular disease of the legs in a November 2004 rating decision of which the Veteran did not timely perfect an appeal to the Board.  

2.  Evidence added to the claims file since the November 2004 rating decision relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for peripheral vascular disease (Buerger's disease) of the legs and raises a reasonable possibility of substantiating such claim.  

3.  The Veteran's Buerger's disease, which resulted in a left below the knee amputation, had its onset during active service.


CONCLUSIONS OF LAW

1.  The November 2004 rating decision, in which the RO denied service connection for peripheral vascular disease of the legs, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  

2.  The criteria for reopening a claim of entitlement to service connection for peripheral vascular disease (Buerger's disease) of the legs have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

3.  The criteria for service connection for Buerger's disease, to include left below the knee amputation, have been met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for Buerger's disease (arteritis obliterans) that resulted in amputation of his left lower extremity below the knee.  During the hearing before the undersigned, he and his spouse testified that he had no symptoms involving his legs prior to service.  He also testified that when he last enlisted he was given more than one thorough physical to ensure that he was fit to report for duty in Iraq and that nothing was found to be wrong with him on such examinations.  The RO denied service connection on the basis that his Buerger's disease preexisted entrance onto active duty and was not aggravated by his active duty.  The Board now turns to a detailed account of the relevant facts.  


I.  Background

Service personnel records document that the Veteran was ordered to active duty in support of operation Enduring Freedom on February 11, 2003.  Service treatment records include a report of medical examination and duty status, signed in August 2003, documenting that the Veteran reported that during physical training he was running and felt pain.  He reported that he continued to have pain and was unable to continue any physical training.  This note states that the injury was incurred in the line of duty.  A March 2003 screening includes an assessment of symptomatic pes planus.  

A May 2003 history and physical noted only a history of heart murmer as a child.  Physical examination concentrated on a previously reported testicular pain complaint and referred to his extremities / neurological system only as "noncontributory."  

A July 2003 treatment note includes the Veteran's report of left leg pain.  The note states that the Veteran had pain of the left arch in March 2003 and that this progressed to pain in the ankle and leg.  He also reported this area "stays cold."  Assessment was leg pain.  A physical profile from August 5, 2003 includes a medical condition of left leg and groin pain.  The Veteran was separated from active duty on August 30, 2003.  There is no report of medical examination for the purpose of entrance onto active duty on February 11, 2003 associated with the claims file.  

The next medical evidence is from November 13, 2003.  At that time the Veteran sought treatment at Russellville Hospital for leg pain.  Diagnostic testing was conducted and the impression was low flow in the left arterial system from the superficial femoral artery distally and what appears to be some degree of stenosis around the left popliteal artery.  

VA treatment records from November 2003 state that the Veteran reported having some pain in his left leg.  He reported that his pain started during marching and physical training while on active duty, for which he was treated conservatively.  Lower extremity Doppler study performed at Russellville Hospital is listed as negative and that there was low flow in the superficial femoral artery distally and some degree of stenosis around the left popliteal artery.  

A December 19, 2003 letter signed by "D.D.," M.D. notes that Dr. D.D. had evaluated the Veteran for an upcoming surgery of his left lower leg peripheral vascular disease.  Dr. D.D. stated that the Veteran had several weeks of increased left lower extremity pain both with exertion and rest and that vascular studies showed obstruction of blood flow.  

A January 2004 consultation report signed by "P.D.," M.D. noting an admission date in December 2003.  This consultation report indicates that the Veteran had undergone two recent left below the knee amputations for left leg ischemia.  It explained that he presented with ischemic rest pain and claudication of the left lower extremity and had undergone left femoral perineal bypass surgery but continued to have problems that required a below the knee amputation on December 29, 2003.  

In March 2004, the Veteran reported to the emergency room at Russellville Hospital because of swelling in the left leg.  Under past medical history is listed Buerger's disease "diagnosed three months ago."  Under surgical history is listed that he had had five surgeries for Buerger's disease of the left leg.  

In June 2004, VA afforded the Veteran a medical examination.  The examiner recounted a history provided by the Veteran that he had ischemia symptoms of his legs about February 2003 and eventually underwent a left below the knee amputation in December 2003, followed by complications.  Diagnoses included severe peripheral vascular disease of the left leg.  There was no opinion rendered as to whether or not his disease was contracted or aggravated during active service.  

An August 2003 deferred rating decision states that the claims file was to be sent to the VA examiner to review and for the examiner to provide an opinion.  The requested opinion was "whether it is at least as likely as not that the veteran's peripheral vascular disease pre-existed his period of active duty (02/11/03 - 08/30/03) or it plausible that he developed peripheral vascular disease in a period of four months to such an extent that it required a below the knee amputation?"  On October 13, 2004, the examiner stated as follows:  This opinion follows a thorough review of the c-file and is based on the medical history.  It is my opinion that it is more likely that [the Veteran's] peripheral vascular disease pre-existed his period of active duty (01-11-03 thru 08-30-2003)."  

On November 16, 2004, the RO denied service connection for peripheral vascular disease.  Included with that mailing was notice as to his procedural and appellate rights.  The Veteran initiated an appeal of the decision by filing a notice of disagreement in January 2005.  The RO mailed a statement of the case to the Veteran and to his representative on September2,  2005.  This mailing included notice that he must file his formal appeal with the RO within 60 days of the letter or within the remainder of the one-year period from the date of the letter notifying him of the action that he had initiated an appeal.   The RO informed him that if it did not hear from him within that period it would close his case.  On December 8, 2005, the RO received the Veteran's VA Form 9 formal (or substantive) appeal.  This was annotated as "NOT TIMELY."  

In April 2007, the RO received a written request in which the Veteran stated that he wished to file for service connection for Buerger's disease, left below knee amputation.  At this point, the Board notes that Buerger's disease is thromboangiitis obliterans, "an inflammatory and obliterative disease of the blood vessels of the extremities, primarly the lower extremities, occurring chiefly in young men and leading to ischemia of the tissues and gangrene."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1906 (30th ed. 2003).  

In the April 2007 request, the Veteran stated as follows:  

On March 12, 03 I went to TM C and was examined by Dr. [K] for circulation in left leg.  My complaint was numbness in foot and lower leg.  My leg was really cold and stayed cold.  Buerger's Disease worsens with cold and exercise.  The numbness started while I was doing PT.  I later went to Martin ACH where I had ultrasound and x-rays on my foot.  The doctor prescribed arch supports but it did not stop the numbness.  I went back again and was given the same treatment and was told to return to PT.  My unit had an 8-10 mile road march w/full combat gear.  We had no medical support during this training.  My leg began hurting and I sat down on the roadside, I was taken back to the barracks.  After this incident I returned to MACH and went through the same ultrasound and x-rays for the third time.  I requested to be released from active duty on September 30, 2003.  I went to Dr. [M] and was diagnosed with no blood circulation in left foot nor lower leg.  I then saw Dr. [G] a cardiologist in Hunstville, AL who confirmed no circulation in my left foot and lower leg. After an unsuccessful surgery to correct circulation problems, Dr. [G] decided to amputate my left leg just below the knee. 

Also submitted by the Veteran is a document from John Hopkins Vasculitis Center describing Buerger's disease, printed on June 8, 2007.  The document states that initial symptoms often include claudication (pain induced by insufficient blood flow during exercise) in the feet and or hands.  It also notes that there may be numbing of the limbs. 

Added to the claims file in August 2008, is the report of a Medical Evaluation Board Proceedings (MEB) dated in August 2005 and a report of Physical Evaluation Board Proceedings (PEB) from November 2005.  This MEB report lists a diagnosis of arteritis obliterans left lower extremity below the knee amputation with an approximate date of origin in 2003, incurred while entitled to base pay, and the report indicates that the condition did not exist prior to service.  

The PEB report states, in pertinent part, as follows:  

There is compelling evidence to support a finding that the current condition existed prior to service and was not permanently aggravated beyond its natural progression by such service.  Thorbmoangiitis obliterans is a chronic disease, characterized by inflammatory and proliferative lesions of small arteries and veins of the limbs.  Arch pain with exercise in this case occurs most often.  Activated February 2003, symptomatic March 2003.  

In September 2011, VA afforded the Veteran another examination.  The examiner listed a diagnosis of Buerger's disease with onset in 2003.  The examiner also checked a selection that the Veteran had  thrombo-angiitis obliterans (Buerger's Disease).  This report contains no nexus opinion.  


II.  Analysis

Ultimately the Board reopens the Veteran's claim of entitlement to service connection for vascular disease and grants service connection.  As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Because the Board is granting in full the benefit sought on appeal, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


II.A.  Analysis - Reopening the claim

As noted above, the RO denied the Veteran's claim of entitlement to peripheral vascular disease in November 2004.  The diagnosis of Buerger's disease was of record in May 2004, as it was listed in the Russellville Hospital History and Physical.  It is clear from the medical evidence that Buerger's disease is the same peripheral vascular disease that was denied in that decision.  Under 38 U.S.C.A. § 7105(a)(West 2002), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the Veteran.  In essence, the following sequence is required:  There must be a decision by the RO; the Veteran must timely express disagreement with the decision and a desire for appellant review; VA must respond by issuing a statement of the case that explains the basis for the decision to the Veteran; and finally the Veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his or her argument in a timely filed substantive appeal.  38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203 (2011).  The RO may close the case for failure to respond after receipt of the statement of the case.  38 U.S.C.A. § 7105(d)(3) (West 2002).  

The determination on a claim by the RO of which the claimant is properly notified is final if an appeal is not perfected as prescribed in 38 C.F.R. § 20.302.  38 C.F.R. § 20.1103 (2011). 

Here, the RO closed the appeal because the substantive appeal was received on December 8, 2005, more than 60 days after issuance of the September 2, 2005 Statement of the Case and more than one year after the mailing, on November 16, 2004, of the rating decision that denied service connection for peripheral vascular disease; and is therefore not timely.  The Veteran and his representative had been properly notified of the RO's determination in November 2004.  The November 2004 RO decision thus became final.  

Once a decision denying a claim is final, the claim may thereafter be reopened and allowed, except as may otherwise be provided by regulations not inconsistent with Title 38 of the U.S. Code.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108 (West 2002), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary of Veterans Affairs shall reopen the claim and review the former disposition of the claim.  

The regulation that implements 38 U.S.C.A. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

Here, the reason for the November 2004 denial was that the Veteran's Buerger's disease preexisted his active service and was not aggravated by his active service.  The MEB report and the Johns Hopkins document relate to an unestablished fact in this case - whether the Buerger's disease was incurred in or aggravated during service.  This evidence was not of record in November 2004, the MEB report did not exist at that time, and this evidence raises a reasonable possibility of substantiating his claim.  As this is therefore new and material evidence, the claim must be reopened.  


II.B.  Analysis - Merits

Having reopened the claim, the Board now must determine whether service connection for Buerger's disease is warranted.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A showing of continuity of symptomatology of a condition noted during service may be sufficient to satisfy the nexus requirement.  38 C.F.R. § 3.304(b) (2011) ; Savage v. Gober, 10 Vet. App. 488, 496 (1997). 

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  Only such conditions as are recorded in examination reports are to be considered noted.  38 C.F.R. § 3.304(b).  

The service treatment records do not include a report of medical examination conducted at entrance service on February 11, 2003, but do include entries from prior to and after February 11, 2003.  As noted above, the Veteran testified that he received examinations but was found to have no defects, infirmities, etc.  The August 2005 MEB report indicates that the Buerger's disease did not preexist service.  

Given the Veteran's testimony and the August 2005 MEB report, as well as the service treatment records that document his reports of pain, including arch pain, lead the Board to the conclusion that no further development is necessary to search for a report of medical examination conducted at entrance into service.  The Board concludes that, as these service treatment records from his February 2003 to August 2003 are associated with the claims file and were provided to the RO from the repository of records, there exists no report of medical examination for the purpose of acceptance into active service in February 2003 and further efforts to obtain such evidence would be futile.  Such a finding does not result in prejudice to the Veteran.  Therefore, the Board finds that lower extremity vascular disease was not noted at entrance into active service in February 2003.  

In cases such as this, where there was no defect, disorder, or infirmity noted at entrance into service and 38 U.S.C.A. § 1111  is implicated, the law was most succinctly explained by the Court of Appeals for the Federal Circuit as follows: 

The effect of section 1111 on claims for service-connected disability thus may be summarized as follows.  When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection. 

Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

Because there is no noting of vascular disease at entrance into service in February 2003, the Veteran is presumed to have been sound in this regard when he entered service.  The evidentiary standard for rebutting the presumption of soundness is one of clear and unmistakable evidence and the burden is on the government to show by clear and unmistakable evidence that the disease preexisted entrance into service and to show by clear and unmistakable evidence that the disease either did not worsen during service or if it did worsen, that it did not worsen beyond its natural progression.  See Horn v. Shinseki, No.10-0853, (U.S. Vet. App. June 21, 2012), slip op. at 9.  The clear and unmistakable evidentiary standard is an onerous one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Atkins v. Derwinski, 1 Vet. App. 228, 232 (1991)).  Clear and unmistakable evidence is evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanserson v. West, 12 Vet. App. 254, 258-59 (1999) (citing definition of "clear and unmistakable error" in Russell v Principi, 3 Vet. App. 310, 313-14 (1992).  

Here the only evidence that the Veteran's Buerger's disease preexisted service and was not aggravated by service is the November 2005 PEB report and the October 13, 2004 VA opinion.  Neither of these items of evidence contain any analysis explaining how it was determined that the Buerger's disease preexisted service or was not aggravated by service.  Merely stating that "there is compelling evidence," the language in the PEB report, is itself a conclusory statement.  

In Nieves-Rodriguez v.  Peake, 22 Vet. App. 295, 304 (2008), the U.S. Court of Appeals for Veterans Claims explained that "most of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions."  In this case the evidentiary standard is that of clear and unmistakable evidence and neither report approach meeting that onerous standard.  The reports are therefore afforded no weight as to whether the Buerger's disease preexisted service or was not aggravated by service.  

Futhermore, the MEB report provides the opposite conclusion.  This is supported by the Veteran's testimony indicating that he had no symptoms prior to those that developed during service.  From these facts, the Board concludes that the clear and unmistakable evidentiary standard cannot be met by the government in this case.  The MEB report itself renders it essentially impossible that it is "undebatable" that the Buerger's disease either preexisted service or was not aggravated by service.  Therefore, the Veteran is presumed to have been sound when he entered active duty on February 11, 2003.  

The presumption of soundness goes only to establish, without further proof, the in-service element of a service connection claim.  See Horn v. Shinseki, No.10-0853, (U.S. Vet. App. June 21, 2012), slip op. at 6.  As to the present disability element, the Veteran has suffered an amputation related to his Buerger's disease so that element is met.  As to the nexus element, the Board finds that the Veteran's testimony coupled with the short period of time between when he was separated from service, on August 30, 2003, and when he reported for treatment for leg pain, in November 2003, is sufficient to establish that there has been continuity of symptomatology of his peripheral vascular disease first noted during service.  

As all elements of a service connection claim are met in this case, service connection for Buerger's disease must be granted.  


ORDER

The claim of entitlement to service connection for Buerger's disease, to include left below the knee amputation, is reopened.  

Service connection for Buerger's disease, to include left below knee amputation, is granted.  



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


